DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 22 February 2022 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Interpretation – Prophylactically Treating Hemophilia
The instant claims require prophylactically treating a patient suffering from hemophilia A. The term “prophylactic” in this context refers to the prevention of dangerous bleeding episodes which fail to clot in a patient suffering from hemophilia A. See e.g. Hemophilia News Today (https://hemophilianewstoday.com/hemophilia-treatments/prophylaxis/ accessed 13 August 2021, pages 1-5). The relevant text from page 1 has been reproduced below.

    PNG
    media_image1.png
    74
    1350
    media_image1.png
    Greyscale




Claim Interpretation – Whole Blood Clotting Time
The instant application recites a whole blood clotting time of less than 15 minutes. The examiner notes that clotting time differs from clot formation time. This difference is explained as of Theusinger et al. (European Journal of Cardio-thoracic Surgery 37 (2010), pages 677-683). Theusinger et al. (hereafter referred to as Theusinger) is drawn to thromboelastometry, as of Theusinger, page 677, title and abstract. Theusinger teaches the following picture to explain the difference between clotting time and clot formation time, as of page 679, left column, figure 1, reproduced below left, and its caption, reproduced below right.

    PNG
    media_image2.png
    481
    645
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    257
    669
    media_image3.png
    Greyscale

The examiner notes that although the above-reproduced figure appears to be drawn to an embodiment in which clotting time exceeds clot formation time. 


Relevant Prior Art – No Rejection
Pan Reference: The examiner previously rejected the instant claims over a combination of references including Pan et al. (Thrombosis and Hemostasis, Vol. 114, No. 13, 2009, pages 2802-2811), as of the prior office action mailed on 11 February 2021. This rejection has been withdrawn for at least the following reasons.
Pan et al. (hereafter referred to as Pan) is drawn to a PEGylated liposome in combination with recombinant Factor VIII for treatment of hemophilia A in mice, as of Pan, page 2802, title. 
Pan differs from the claimed invention at least because Pan does not teach subcutaneous administration.
Pan also provides teachings regarding clotting time, as of Pan, page 2807, figures 4A and 4B. These figures have been reproduced below, with a line drawn by the examiner at 900 seconds, which is equivalent to 15 minutes. The reason that a line is drawn at this point is because the claims require a whole blood clotting time of less than 15 minutes.

    PNG
    media_image4.png
    540
    1008
    media_image4.png
    Greyscale

In the above-reproduced figure, only one embodiment comprising Factor VIII in combination with a pegylated liposome yields a clotting time of less than 15 minutes. In contrast, 19 embodiments comprising Factor VIII in combination with a pegylated liposome yield a clotting time of greater than 15 minutes. As such, this does not appear to indicate that the method of Pan would have inherently resulted in the required clotting time of less than 15 minutes. Inherency may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient. See MPEP 2163(II)(3)(b). Also, the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV).
The examiner further notes that the rationale drawn to overlap of ranges in MPEP 2144.05(I), as well as the rationale drawn to optimization of ranges in MPEP 2144.05(II)(A) is not applicable here. These rationales are relevant where the overlapping or optimizable variable can be adjusted at will by the experimenter. For 
Spira Reference: As additional prior art which has been previously cited, the examiner cites Spira et al. (US Patent 5,925,739). Spira et al. (hereafter referred to as Spira) is drawn to subcutaneous administration of Factor VIII. Spira teaches a liposome, as of Spira, column 6 lines 50-56, relevant text reproduced below.

    PNG
    media_image5.png
    127
    435
    media_image5.png
    Greyscale


Johannessen Reference: As a relevant reference, the examiner cites Johamnessen et al (US 2002/0115590 A1). Johannessen et al. (hereafter referred to as Johannessen) teaches subcutaneous administration of either Factor VIIa or Factor VIIIa, as the title is drawn to Factor VIIIa and the abstract to Factor VIIa. Johannessen teaches administration in liposomes in paragraphs 0041-0042. Nevertheless, Johannessen appears to be deficient for essentially the same reasons that Spira is deficient. As such, no rejection over Johannessen has been written for essentially the same reason that no rejection over Spira has been written.
Yatuv Reference: Also as relevant, the examiner cites Yatuv et al. (International Journal of Nanomedicine, Vol. 5, 2010, pages 581-591), which was cited on the IDS submitted on 11 August 2021. Yatuv et al. (hereafter referred to as Yatuv) is drawn to treatment of hemophilia A by combination of recombinant Factor VIII with a pegylated liposome, as of Yatuv, page 581, title and abstract. See e.g. page 583, figure 1, reproduced below.

    PNG
    media_image6.png
    506
    1325
    media_image6.png
    Greyscale

Yatuv differs from the claimed invention for essentially the same reason that Pan differs from the claimed invention; namely, Yatuv fails to teach subcutaneous administration. Also, the clotting times taught by Yatuv are longer that what is required by the instant claims. See e.g. Yatuv, page 587, figure 3B, reproduced below.

    PNG
    media_image7.png
    610
    862
    media_image7.png
    Greyscale

The shortest clotting time taught by Yatuv in the above-reproduced figure appears to be about 2000-2100 seconds, which is over 30 minutes. In contrast, the instant claims recite a clotting time of 15 minutes (i.e. 900 seconds) or less. As such, 


Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 12-13, 15-20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for prophylactically treating a patient suffering from hemophilia A comprising administering Factor VIII in combination with a liposome, does not reasonably provide enablement for the full scope of administering such a treatment while maintaining a whole blood clotting time of less than 15 minutes for 7 days following administration.  The specification does not enable any person skilled in the art to which it pertains, or use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).

As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

These factors are always applied against the background understanding that In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative skill level

The invention relates to a method of prophylactic treatment of hemophilia A. The relative skill of those in the art is high, that of an MD or PhD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner notes the following.
First, the general concept of prophylactic treatment of hemophilia A by administration of Factor VIII was known prior to the effective filing date of the instant application. See the section above entitled “Prophylactically Treating Hemophilia” along with Pan et al. (Thrombosis and Hemostasis, Vol. 114, No. 13, 2009, pages 2802-2811), which is explained in greater detail above and in the prior office action on 11 February 2021.
Secondly, the concept of administering Factor VIII in combination with a PEGylated liposome was taught as of Pan et al. (Thrombosis and Hemostasis, Vol. 114, No. 13, 2009, pages 2802-2811). This administration was not subcutaneous, and did not appear to result in a whole blood clotting time of less than 15 minutes. See the explanation above as to why the previously presented prior art rejection over Pan has been withdrawn.

As such, the state of the prior art would not have enabled the skilled artisan to have administered a composition comprising Factor VIII and a PEGylated liposome subcutaneously to a patient suffering from hemophilia A to have predictably achieved a whole blood clotting time in the claimed range of up to 7 days. Therefore, the state of the art is unpredictable with respect to the instantly claimed invention.
		

The breadth of the claims
The instant claims recite that the whole blood clotting time remain at 15 minutes or less for up to 7 days after each dose. This is broad in that it is drawn to the whole blood clotting time remaining at 15 minutes or less for a very short period of time (e.g. minutes or hours) or a longer period of time (multiple days). As explained below, the instant specification does not provide enablement for achieving a whole blood clotting time of 15 minutes or less for the full scope of the recited length of time of up to 7 days.


3.	The amount of direction or guidance provided and the presence or absence of working examples

The instant specification provides the following data on page 23, reproduced below.

    PNG
    media_image8.png
    483
    846
    media_image8.png
    Greyscale

As best understood by the examiner, in the above-reproduced data, appears to teach that the whole blood clotting time can remain below 15 minutes for up to about 29.50 hours after administration. The examiner notes that 29.50 hours is about 1 day and 5.5 additional hours.
Elsewhere in the instant specification, applicant discloses the following, as of page 16 lines 20-22 of the instant specification.

    PNG
    media_image9.png
    69
    692
    media_image9.png
    Greyscale

Nevertheless, the instant specification does not appear to have provided an example of the whole blood clotting time remaining shorter than 15 minutes for 7 days after administration.


4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used to prophylactically treat hemophilia A in a manner to achieve the required whole blood clotting time, as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.
See the next page for the examiner’s description of subject matter that would appear to be properly enabled.

5. Enabled Subject Matter:
The examiner takes the position that claim 1 would appear to be properly enabled if amended in the following manner.

Claim 1 (Proposed Amendment): A method for prophylactically treating a patient suffering from haemophilia A, the method comprising:
administering subcutaneously more than one dose of a pharmaceutical composition comprising Factor VIII and a liposome comprising about 0.5 to 20 mole percent of an amphipathic lipid derivatized with a biocompatible hydrophilic polymer, wherein the Factor VIII is not encapsulated in said liposome, wherein the amphipathic lipid is palmitoyl- oleoyl phosphatidyl choline (POPC) and 1,2-distearoyl-sn-glycero-3-phosphoethanol-amine (DSPE) in a ratio (POPC:DSPE) of from 85 to 99:15 to 1, and wherein the repeated subcutaneous administration of the pharmaceutical composition maintains a whole blood clotting time of less than 15 minutes for [[ ]] 1 hour to 29.50 hours after each dose.

Claim 1, if amended in the manner proposed by the examiner, would appear to be properly enabled. This is because the data in the instant specification on page 23, Table 3, reproduced above, indicates that whole blood clotting time may be less than 15 minutes for 1 hour to 29.50 hours after administration. However, Table 3 appears to indicate that the whole blood clotting time becomes longer than 15 minutes after the 29.50 hour time point.

Response to Arguments
Applicant has provided arguments regarding the previously applied rejection, as of applicant’s response on 22 February 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
In applicant’s response, page 5, bottom paragraph, applicant argues that “[a]s the Office acknowledges, the instant specification discloses that ‘[f]ormulations of the present invention are therefore able to maintain a normal value for haemostasis of up to seven days in which a normal value is defined as a Whole Blood Clotting Time (WBCT) of less than 15 minutes, suitably, about 12 minutes or less’”.
This is not persuasive, and appears to be a misrepresentation of the examiner’s position. The examiner does not acknowledge that the instant specification discloses formulations and methods which maintain a WBCT of less than 15 minutes for a period of 7 days. In contrast, the instant specification appears to have disclosed failure to achieve a WBCT of less than 15 minutes at 48.00 and 70.16 hours after administration. This determination is made as of the instant specification on page 23, Table 3, which is reproduced below.

    PNG
    media_image8.png
    483
    846
    media_image8.png
    Greyscale

The second to last line of the table discloses a WBCT of 18 minutes at 48 hours (2 days) post-dose. The last line discloses a WBCT of 24-26 minutes at 70.16 hours post-dose. As such, in contrast to applicant’s arguments, the data presented in the instant specification shows a failure to achieve a WBCT of 15 minutes or less after about 2 or more days post-dose.
As such, the achievement of a WBCT of 15 minutes or less at more than 2 days post-dose would appear to represent undue experimentation as the instant specification has explicitly disclosed that attempts to achieve such a short WBCT for such a long time after dose administration have failed.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612